DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-23, 25, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 17, line 8, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 18, lines 2 and 5, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 19, line 3, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.

             In claim 21, line 2, the expression “in particular” (both occurrences) renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 22, lines 2-3, the expression “in particular” (both occurrences) renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 23, lines 4, 6 and 8, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 25, lines 4, 5 and 6, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 28, lines 3 and 4, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 30, lines 4, 8, 11, 14 and 17, the expression “in particular” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-24, 26-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al (WO 2017/019802 A1) in combination with Henriksson et al (U.S. Patent Application Publication 2016/0097158 A1).
             Regarding claim 16, Flynn et al (see the entire document, in particular, page 1, lines 14-24; page 6, lines 27-33; page 7, lines 7-22; page 10, line 10 to page 11, line 5; page 22, lines 19-30; Figure 1) teaches a process of recycling a textile material which includes cellulose for manufacturing regenerated cellulosic molded bodies (see page 1, lines 14-24 of Flynn et al), including the steps of (a) comminuting the textile material (see page 6, lines 27-31 of Flynn et al); (b) separating at least a part of non-fiber constituents of the comminuted textile material from fiber constituents of the comminuted textile material (see page 6, lines 31-33 of Flynn et al); (c) separating at least a part of non-cellulosic fibers of the fiber constituents from cellulosic fibers of the fiber constituents (see Figure 1 and page 7, lines 7-22 of Flynn et al); (d) chemically 
             Regarding claim 17, see page 6, lines 27-31 of Flynn et al. 
             Regarding claims 18 and 19, see paragraph [0033] of Henriksson et al.
             Regarding claims 20 and 30, see Figure 1 and page 7, lines 7-22 of Flynn et al.
             Regarding claims 21, 22 and 26-28, see page 10, line 10 to page 11, line 5 of Flynn et al.
             Regarding claim 23, see paragraph [0031] of Henriksson et al.
             Regarding claim 24, see page 22, lines 19-30 of Flynn et al.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn et al (WO 2017/019802 A1) in combination with Henriksson et al (U.S. Patent Application Publication 2016/0097158 A1) as applied to claims 16-24, 26-28 and 30 above, and further in view of Firgo et al (U.S. Patent 5,601,767 A) and McCorsley, III (U.S. Patent 4,246,221 A).
Regarding claim 25, Flynn et al (in combination with Henriksson et al) does not explicitly teach the steps of (1) solving cellulose fibers by direct solving and/or by tertiary amine oxides, or (2) precipitating in an aqueous spinning bath. Firgo et al (see the entire document, in particular, col. 1, lines 4-5; col. 2, lines 52-55; col. 3, lines 43-49) teaches a process of making a cellulose molded body (see col. 1, lines 4-5 of Firgo et al), including the step of solving cellulose fibers by tertiary amine oxides (see col. 3, lines 43-49 of Firgo et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to solve cellulose fibers by tertiary amine oxides in the process of Flynn et al (in combination with Henriksson et al) in view of Firgo et al on order to prepare cellulose for spinning. McCorsley, III (see the entire document, in particular, col. 2, lines 35-42; col. 8, lines 13-24; Figure 2) teaches a process of making a cellulose molded body (see col. 2, lines 35-42 of McCorsley, III), including the step of precipitating in an aqueous spinning bath (see col. 8, lines 13-24 of McCorsley, III), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to precipitate cellulose in an aqueous spinning bath in the process of Flynn et al (in combination with Henriksson et al) in view of McCorsley, III in order to manufacture cellulose molded bodies.
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742